Title: To James Madison from Isaac Cox Barnet, 30 June 1802 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


30 June 1802, Bordeaux. Addresses JM “on the subject of various claims mentioned in my former letters from 25th September 1800 to 24 December 1801, to none of which I have yet received an answer.” Requests JM’s attention to the accompanying accounts and vouchers. “I have presumed upon the validity and justice of these claims, by drawing on the Department of State for my reimbursement in the following Bills of this date,” amounting to $3,578.62; hopes that in consideration of the services he has rendered to his fellow citizens these bills will be honored. His hopes of obtaining an appointment and his “state of suspence from receiving no answer to my numerous letters” have prevented him from settling in business, and he has a large family to provide for. Will delay drawing for the balance of his account until he hears from JM. Refers to his letter of 25 Sept. 1800 on the subject of a salary or compensation and asks JM to support a petition he intends to submit to Congress next session for his services as agent for prisoners between November 1796 and April 1801; “certainly I have an equal claim with Mr. Skipwith to whom Congress has rendered that justice.” Asks for a determination from the president on his request for an appointment to another post. “My Agent, Mr. Aubrée, still acts at Brest—his services since my departure, have been wanted in only one instance.… That agency therefore has produced nothing.” Sends under separate cover eight memoirs of the council of commerce at Bordeaux on the subject of French trade. “I received them from the Council as a new mark of the good opinion of the authorities of Bordeaux.”
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 4 pp.; docketed by Brent as received 15 Sept. Enclosures not found.



   
   For Barnet’s letters to JM between 20 Mar. and 24 Dec. 1801, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:32, 257–58, 312–13, 364, 2:18–19, 211, 317, 337.



   
   A full transcription of this document has been added to the digital edition.

